Title: Robley Dunglison to James Madison, 27 August 1827
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Monticello
                                
                                Augt. 27th 1827
                            
                        
                        When I had the pleasure of visiting Montpellier last year, I promised Mr. Payne to send him some vaccine
                            matters so soon as I could obtain any: the enclosed is the first I have been able to recommend—You will oblige me by
                            placing it in his hands. The only plan to be adopted in using it is merely to moisten it with
                            cold water & to cover the point of the lancet well with the solution.
                        Mrs. Dunglison unites with me in kind regards to Mrs. Madison. Very respectfully
                        
                            
                                Robley Dunglison
                            
                        
                    